Exhibit 10.6

THIRD AMENDMENT TO ROYALTY AGREEMENT
THIS THIRD AMENDMENT TO ROYALTY AGREEMENT (“Agreement”) is made and entered into
effective June 1, 2014, by and among CARRABBA’S ITALIAN GRILL, LLC, (formerly
Carrabba’s Italian Grill, Inc.) a Florida limited liability company having its
principal office located at 2202 N. West Shore Blvd., Suite 500, Tampa, Florida
33607 (hereinafter “CIGI”), OSI RESTAURANT PARTNERS, LLC, (formerly OSI
Restaurant Partners, Inc.) a Delaware limited liability company having its
principal office located at 2202 N. West Shore Blvd., Suite 500, Tampa, Florida
33607 (hereinafter “OSI”), MANGIA BEVE, INC., a Texas corporation having its
principal office at 3131 Argonne St., Houston, Texas 77098 (hereinafter “MBI”),
MANGIA BEVE II, INC., a Texas corporation having its principal office at 3131
Argonne St., Houston, Texas 77098 (hereinafter “MBI2”), ORIGINAL, INC. (formerly
Carrabba, Inc.), a Texas corporation having its principal office at 3131 Argonne
St., Houston, Texas 77098 (“CI”), VOSS, INC. (formerly Carrabba Woodway, Inc.),
a Texas corporation having its principal office at 3131 Argonne St., Houston,
Texas 77098 (“CWI”), JOHN C. CARRABBA, III, an individual residing in the state
of Texas (“Johnny Carrabba”), DAMIAN C. MANDOLA, an individual residing in the
state of Texas (“Damian Mandola”) and JOHN C. CARRABBA, JR., and individual
residing in the state of Texas (“John C. Carrabba, Jr.”).
RECITALS
A.
The parties entered into that certain Royalty Agreement dated April, 1995 as
amended by that certain First Amendment to Royalty Agreement dated January 1997
and that certain Second Amendment to Royalty Agreement dated April 7, 2010
(collectively “Royalty Agreement”); and

B.
The parties desire to further amend the Royalty Agreement to modify the royalty
payment provisions to (i) provide for a one-time fixed fee in lieu of continuing
royalty for all Restaurants located outside the 50 United States and the
District of Columbia and (ii) for certain Restaurants located within the United
States to exclude lunch sales from the definition of Net Restaurant Sales and
provide for a fixed royalty percentage for such lunch sales;

Now therefore, intending to be legally bound, in consideration of the mutual
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
1.
Amendment to Section 1.14. Section 1.14 of the Royalty Agreement is hereby
amended in its entirety to read as follows:

1.14 Restaurant.
(a) The term “Restaurant” shall mean a restaurant utilizing the System, whether
owned by CIGI, its Affiliates or by its licensees/franchisees.
(b) The term “New U.S. Restaurant” shall mean a Restaurant located in the U.S.
that first opens to the public on or after June 1, 2014.

1



--------------------------------------------------------------------------------





(c) The term “New U.S. Lunch Restaurant” shall mean a Restaurant located in the
U.S. that first opened to the public prior to June 1, 2014 but first begins
regularly serving weekday (Monday through Friday) lunch on or after June 1,
2014.
2.
New Section 1.16. There is hereby added to the Royalty Agreement a new Section
1.16 to read as follows:

“1.16 Net Lunch Sales. The term “Net Lunch Sales” shall mean, with respect to
any New U.S. Restaurant, the Net Weekly Lunch Sales at or from such Restaurant
and, with respect to any New U.S. Lunch Restaurant, the Net Weekday Lunch Sales
at or from such Restaurant.”
3.
New Section 1.17. There is hereby added to the Royalty Agreement a new Section
1.17 to read as follows:

“1.17 Net Sales. The term “Net Sales” shall mean, with respect to any
Restaurant, all Net Restaurant Sales and all Net Lunch Sales, collectively, at
or from such Restaurant.”
4.
New Section 1.18. There is hereby added to the Royalty Agreement a new Section
1.18 to read as follows:

“1.18 Net Weekday Lunch Sales. The term “Net Weekday Lunch Sales” shall mean,
with respect to any New U.S. Lunch Restaurant, all monetary compensation
received for the sale of all products and services at or from such Restaurant
before 4 P.M. local time Monday through Friday inclusive, whether for cash or
credit and regardless of collection in the case of credit, including the face
value of gift certificates redeemed by customers, reduced by (i) discounts and
complimentary food and beverages, (ii) sales and other taxes and surcharges
collected for transmittal to taxing authorities, (iii) revenue received from the
sale of gift certificates and (iv) revenue from catering activities done for
charitable, marketing or community involvement purposes.”
5.
New Section 1.19. There is hereby added to the Royalty Agreement a new Section
1.19 to read as follows:

“1.19 Net Weekly Lunch Sales. The term “Net Weekly Lunch Sales” shall mean with
respect to any New U.S. Restaurant, all monetary compensation received for the
sale of all products and services at or from such Restaurant before 4 P.M. local
time Monday through Saturday inclusive, whether for cash or credit and
regardless of collection in the case of credit, including the face value of gift
certificates redeemed by customers, reduced by (i) discounts and complimentary
food and beverages, (ii) sales and other taxes and surcharges collected for
transmittal to taxing authorities, (iii) revenue received from the sale of gift
certificates and (iv) revenue from catering activities done for charitable,
marketing or community involvement purposes.”



2



--------------------------------------------------------------------------------





6.
New Section 1.20. There is hereby added to the Royalty Agreement a new Section
1.20 to read as follows:

“1.20 U.S. The term “U.S.” shall mean the fifty (50) states of the United States
of America and the District of Columbia.”
7.
Section 1.10 of the Royalty Agreement (definition of Net Restaurant Sales) is
hereby amended by adding at the end thereof the following sentence:

“Notwithstanding the foregoing, (i) for New U.S. Restaurants there shall be
excluded from Net Restaurant Sales all Net Weekly Lunch Sales, and (ii) for New
U.S. Lunch Restaurants there shall be excluded from Net Restaurant Sales all Net
Weekday Lunch Sales.”
8.
Amendment to Section 3.1. Section 3.1 of the Royalty Agreement is hereby amended
in its entirety to read as follows:

“3.1 Restaurant Royalties.
(a)
For each Restaurant owned by CIGI or a franchisee/licensee of CIGI (other than
the Joint Ventures, CI or CWI) located in U.S. and which is not a New U.S.
Restaurant or a New U.S. Lunch Restaurant, CIGI shall pay to MBI2, as provided
in Section 3.2 hereof, an annual royalty fee during the term of this Agreement
as follows:

(i)
For such Restaurants whose annual Net Restaurant Sales are Two Million Seven
Hundred Thousand ($2,700,000) or less, a royalty fee of one percent (1%) of Net
Restaurant Sales;

(ii)
For such Restaurants whose annual Net Restaurant Sales exceed Two Million Seven
Hundred Thousand ($2,700,000) but are less than Three Million Dollars
($3,000,000), a royalty fee of one and one quarter percent (1.25%) of Net
Restaurant Sales;

(iii) For such Restaurants whose annual Net Restaurant Sales exceed Three
Million Dollars ($3,000,000), a royalty fee of one and one half percent (1.50%)
of Net Restaurant Sales.
(b)
For each New U.S. Restaurant owned by CIGI or a franchisee/licensee of CIGI
(other than the Joint Ventures, CI or CWI), CIGI shall pay to MBI2, as provided
in Section 3.2 hereof, an annual royalty fee during the term of this Agreement
as follows:

(i)
For New U.S. Restaurants whose annual Net Restaurant Sales are Two Million Seven
Hundred Thousand ($2,700,000) or less, a royalty fee of one percent (1%) of Net
Restaurant Sales and one half percent (.5%) of Net Weekly Lunch Sales;


3



--------------------------------------------------------------------------------





(ii)
For New U. S. Restaurants whose annual Net Restaurant Sales exceed Two Million
Seven Hundred Thousand ($2,700,000) but are less than Three Million Dollars
($3,000,000), a royalty fee of one and one quarter percent (1.25%) of Net
Restaurant Sales and one half percent (.5%) of Net Weekly Lunch Sales;

(iii) For New U. S. Restaurants whose annual Net Restaurant Sales exceed Three
Million Dollars ($3,000,000), a royalty fee of one and one half percent (1.50%)
of Net Restaurant Sales and one half percent (.5%) of Net Weekly Lunch Sales.
(c)
For each New U. S. Lunch Restaurant owned by CIGI or a franchisee/licensee of
CIGI (other than the Joint Ventures, CI or CWI), CIGI shall pay to MBI2, as
provided in Section 3.2 hereof, an annual royalty fee during the term of this
Agreement as follows:

(i)
For New U.S. Lunch Restaurants whose annual Net Restaurant Sales are Two Million
Seven Hundred Thousand ($2,700,000) or less, a royalty fee of one percent (1%)
of Net Restaurant Sales and one half percent (.5%) of Net Weekday Lunch Sales;

(ii)
For New U.S. Lunch Restaurants whose annual Net Restaurant Sales exceed Two
Million Seven Hundred Thousand ($2,700,000) but are less than Three Million
Dollars ($3,000,000), a royalty fee of one and one quarter percent (1.25%) of
Net Restaurant Sales and one half percent (.5%) of Net Weekday Lunch Sales;

(iii) For New U.S. Lunch Restaurants whose annual Net Restaurant Sales exceed
Three Million Dollars ($3,000,000), a royalty fee of one and one half percent
(1.50%) of Net Restaurant Sales and one half percent (.5%) of Net Weekday Lunch
Sales;
(d)
For each Restaurant owned by CIGI or a franchisee/licensee of CIGI and located
outside the U.S., CIGI shall pay to MBI2 a one-time royalty fee as follows:

(i)
For Restaurants of 5,000 square feet and larger, a royalty fee of One Hundred
Thousand Dollars ($100,000);

(ii)
For Restaurants of 3,500 square feet and larger, but less than 5,000 square
feet, a royalty fee of Seventy Five Thousand Dollars ($75,000);

(iii)
For Restaurants of less than 3,500 square feet, a royalty fee of Fifty Thousand
Dollars ($50,000).

(iv)
Upon execution of this Third Amendment to Royalty Agreement, CIGI shall pay to
MBI2 the sum of one Million Dollars ($1,000,000) as a non-refundable




4



--------------------------------------------------------------------------------



pre-payment of the royalty fees for the first ten (10) Restaurants of 5,000
square feet or more. Thereafter, CIGI shall pay to MBI2 the one-time royalty
fees provided for in this subsection (d) not less than thirty (30) days prior to
opening to the public of the applicable Restaurant. As an example, if CIGI shall
first open a Restaurant located outside the U.S. which is 5,500 square feet,
such Restaurant shall count as the first of the ten (10) Restaurants for which a
pre-payment of royalty fees has been made. If CIGI shall next open a Restaurant
located outside the U.S. which is 4,000 square feet, CIGI shall pay a $75,000
royalty fee to MBI2 not less than thirty (30) days prior to the opening to the
public of such Restaurant.
(e)
For the avoidance of doubt, no royalty fee based on Net Restaurant Sales shall
be payable for any Restaurant located outside the U.S., and the royalty fee
provided for in subsection (d) of this Section 3.1 shall be the only royalty fee
payable under Section 3.1 for Restaurants located outside the U.S.

9.
Amendment to Section 3.2. The first sentence only of Section 3.2 of the Royalty
Agreement is deleted and the following is substituted therefore:

For each Restaurant for which annual royalty fees are payable under subsections
(a), (b) or (c) of Section 3.1 of this Agreement, CIGI shall pay to MBI2 a
monthly royalty fee at the rate of one percent (1%) of Net Restaurant Sales for
each of the first six months of such Restaurant’s operation.
In addition, CIGI shall pay to MBI2 each month (i) for New U.S. Restaurants the
royalty fee of one half percent (.5%) of Net Weekly Lunch Sales and (ii) for New
U.S. Lunch Restaurants the royalty fee of one half percent (.5%) of Net Weekday
Lunch Sales. For the avoidance of doubt, in the case of New U.S. Restaurants,
Net Weekly Lunch Sales are excluded from Net Restaurant Sales and in the case of
New U.S. Lunch Restaurants, Net Weekday Lunch Sales are excluded from Net
Restaurant Sales.
10.
Amendments to Section 4.5.

(a)
The first sentence of Section 4.5(b) to the Royalty Agreement is hereby amended
to delete the reference to the term “Net Restaurant Sales” and to replace such
term with “Net Sales”.

(b)
There is added to Section 4.5 a new subsection (i) to read as follows:

(i)
Restaurants Outside the U. S. Restaurants located outside the U.S. shall not be
required to maintain records or submit reports pursuant to Section 4.5(a) and
4.5 (b) with respect to their Net Sales; provided, however, that CIGI shall
remain obligated to maintain all other records and submit all other reports
required pursuant to Section 4.5(a) and 4.5(b)..




5



--------------------------------------------------------------------------------





11.
Ratification. The Royalty Agreement, as previously amended by the First
Amendment and Second Amendment, is hereby ratified and confirmed and shall
remain in full force and effect as amended hereby.



IN WITNESS WHEREOF, the parties have executed this Third Amendment effective as
of June 1, 2014. This Third Amendment may be executed in one or more
counterparts and may be executed by different parties in separate counterparts,
each of which shall be deemed an original and shall collectively constitute one
and the same instrument.




 
 
CARRABBA’S ITALIAN GRILL, LLC
 
 
 
By its sole manager-member
 
 
 
 
 
 
 
 
 
 
 
OSI Restaurant Partners, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
 
Joseph J. Kadow, Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
OSI RESTAURANT PARTNERS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joseph J. Kadow
 
 
 
 
 
Joseph J. Kadow, Executive Vice President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MANGIA BEVE, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John C. Carrabba, III
 
 
 
 
 
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 






6



--------------------------------------------------------------------------------



 
 
MANGIA BEVE II, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John C. Carrabba, III
 
 
 
 
 
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ORIGINAL, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John C. Carrabba, III
 
 
 
 
 
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
VOSS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ John C. Carrabba, III
 
 
 
 
 
 
 
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ John C. Carrabba, III
 
 
 
JOHN C. CARRABBA, III, individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Damian C. Mandola by Mike Orsak, attorney in fact
 
 
 
DAMIAN C. MANDOLA, individually
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ John C. Carrabba, Jr.
 
 
 
JOHN C. CARRABBA, JR, individually
 


7

